Citation Nr: 0827807	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  98-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome to include symptoms of hands and arms going to 
sleep, aching, and hand cramps.  


WITNESSES AT HEARING ON APPEAL

Veteran and sister 


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from June 1966 to June 1968, 
and from September 1985 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
1997 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board remanded this 
matter for further development in April 2005.   


FINDINGS OF FACT


1.	A June 2006 VA compensation examination report indicates 
that the veteran has ulnar neuropathy in his left elbow, and 
paresthesias in both hands.  

2.	The veteran's left ulnar neuropathy is not related to 
service, or to a service-connected disorder.  

3.	The preponderance of the evidence indicates that the 
veteran does not have a neurological disorder in his right 
upper extremity.  


CONCLUSIONS OF LAW

1.	Bilateral carpal tunnel syndrome, to include symptoms of 
hands and arms going to sleep, aching, and hand cramps, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).
 
2.	Bilateral carpal tunnel syndrome, to include symptoms of 
hands and arms going to sleep, aching, and hand cramps, is 
not proximately due to or the result of a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
bilateral carpal tunnel syndrome and associated symptoms.  In 
the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the veteran of the elements comprising his claim 
and of the evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And VA advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the veteran after the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notice, VA readjudicated the 
veteran's claim in an August 2006 Supplemental Statement of 
the Case.  This readjudication complies with the remedial 
actions outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  

As such, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the notice letters 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the veteran with compensation 
examinations for his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to Service Connection

The veteran claims that during service he incurred bilateral 
carpal tunnel syndrome.  Alternatively, he also claims that 
other service-connected disorders caused bilateral carpal 
tunnel syndrome.  For the reasons set forth below, the Board 
disagrees with his claim for service connection.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).
  
In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The medical evidence pertaining to each of the veteran's 
upper extremities varies.  Below, the Board will address the 
veteran's left upper extremity separately from his right 
upper extremity. 

	Right Upper Extremity

The preponderance of the medical evidence indicates that the 
veteran does not have a current neurological disorder in his 
right upper extremity.    

Private and VA medical records dated since the mid-1990s 
reflect complaints of pain and limitation of motion in the 
right (and left) upper extremity.  And the Board notes 
private medical evidence, dated in 1996 and 2000, which 
reflect diagnoses of carpal tunnel syndrome.  Specifically, 
an August 1996 private examination report notes bilateral 
carpal syndrome, while an October 2000 medical opinion notes 
right carpal tunnel syndrome.  

Nevertheless, the issue in this matter is whether the veteran 
has a current disorder in his upper right extremity.  And on 
that issue, the medical evidence preponderates against the 
veteran's claim.  

Pursuant to the Board's April 2005 remand, the veteran 
underwent VA compensation examination in June 2006.  The VA 
examiner did not note a current right arm disorder.  Other VA 
medical evidence supports the absence in the record of 
evidence of a current neurological disorder in the right arm.  
A January 2005 report ruled out carpal tunnel syndrome.  A 
December 2004 EMG found the veteran's right arm to be normal.  
A September 2004 examination report by QTC Medical Services 
found no right upper extremity neurological disorder.  March 
2002 EMG found the veteran without an upper extremity 
neurological disorder.  A June 2000 examination report by QTC 
Medical Services did not find the veteran with a right upper 
extremity neurological disorder.  A July 1997 radiology 
report indicated a normal right wrist.  And a March 1997 VA 
compensation examination report did not note a neurological 
disorder in the right upper extremity.  Indeed, the March 
1997 examiner stated that there were "no findings clinically 
of a carpal tunnel syndrome with no neurological d[e]ficit in 
the hands or upper extremities[.]"  

Based on the bulk of this evidence, the Board finds the 
preponderance of the evidence against the veteran's claim to 
a current neurological disorder in his right upper extremity.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  As such, a service connection finding for carpal 
tunnel syndrome in the right upper extremity would not be 
supported by the record.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . .  In 
the absence of proof of a present disability there can be no 
valid claim.").  

The Board notes that the June 2006 VA examiner noted 
bilateral paresthesias.  But, the Board finds paresthesias to 
be insufficient evidence of a chronic disorder.   Generally, 
VA does not find service connection for symptoms alone, such 
as musculoskeletal pain, without an identified basis for 
those symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 
1356 (Fed. Cir. 2001).  

	Left Upper Extremity

The medical evidence of record does demonstrate that the 
veteran has a neurological disorder in his left elbow.  The 
June 2006 VA examiner diagnosed the veteran with ulnar 
neuropathy of the left elbow, status post left medial and 
lateral epidondylectomy.  See Pond, supra.  

The evidence also indicates that the veteran experienced 
symptomatology of a left arm neurological disorder while in 
service.  Service medical records dated in September 1978 
indicate that the veteran reported a tingling sensation in 
the left hand.  See Pond, supra.  

The record demonstrates, moreover, that the veteran is 
service connected for cervical strain, which he claims 
relates to his left upper extremity disorder.  See 38 C.F.R. 
§ 3.310.  

However, the Board finds service connection unwarranted here 
for a left upper extremity neurological disorder, on either a 
direct basis or on a secondary basis.  See 38 C.F.R. 
§§ 3.303, 3.310.    

The only medical evidence of record addressing the issue of 
nexus - in the June 2006 VA examiner's report - found the 
veteran's current left ulnar neuropathy unrelated to service, 
and unrelated to any other service-connected disorder.  See 
38 C.F.R. §§ 3.303, 3.310; see also Pond, supra.  As such, a 
service connection finding would not be warranted for a left 
upper extremity neurological disorder.    

As the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter, and the statement 
from his sister.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome to include symptoms of hands and arms going to 
sleep, aching, and hand cramps, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


